Exhibit 10.1
 
 
THIS GAME SERVICE AGREEMENT (this "Agreement"), is made and entered into on this
1st day of July, 2013 (the "Effective Date"), by and between:
 
Pollex, Incorporated, a corporation duly organized under the existing laws of
the State of Nevada and having a place of business at 2005 De La Cruz Blvd.
Suite #142, Santa Clara, CA 95050, ("Pollex" or the "Customer"); and
 
Gameforyou, Incorporated, a corporation duly organized under existing laws of
the state of California and having a place of business at 2005 De La Cruz Blvd.
Suite #142 Santa Clara, CA 95050 ("GFY" or the "Contractor").
 
WHEREAS, Customer possesses an exclusive license to sublicense, distribute and
publish an online game titled "The Great Merchant" in, amongst others, the
Territory;
 
WHEREAS, the Territory shall be defined as the United States of America;
 
WHEREAS, Contractor desires to enter into a game service agreement with the
Customer pursuant to which the Contractor will engage in services such as
translating, customer service, and Internet Data Costs the Online Game titled
"The Great Merchant" in the Territory during the Term; and
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and other
conditions contained herein and other good and valuable consideration, the
Parties hereby agree as follows:
 
1.1 
Responsibility

 
The Contractor shall be responsible for translation of system to the local
language of Territory.
 
1.2  The Contractor shall be responsible for providing the general customer
support pertaining to the System for its Subscribers.
 
1.3 The Contractor shall cover all costs of operating the system in regards to
server setup and maintenance of those servers, along with costs relating to the
Internet Data Center and web hosting.
 
2.1 
Payment

 
In consideration of the license provided by the Customer to the Contractor
hereunder, the Contractor shall pay the Customer $10,000 (the "Monthly Cash
Payment") and the same shall be due and payable each calendar month.
 
2.2 The Contractor shall also make a payment of cash or stock in the value of
equivalent to $10,000 according to the market price or price determined by both
parties (the 'Monthly Stock Payment").
 
3.1 
Intellectual Property

 
All of the Intellectual Property on the System and Technical Information shall
be exclusively owned by Customer, and this Agreement shall not grant Contractor
or permit Contractor to exercise any right or license on the Intellectual
Property except for the license granted under this Agreement. Contractor shall
not obtain or try to obtain any registered industrial property or copyright on
any of the Intellectual Property of Customer regardless of the territory and
exploitation area.
 
 
 
1

--------------------------------------------------------------------------------

 
 
4.1 
Term

 
This Agreement shall take effect as of the Effective Date. Unless earlier
terminated as provided in accordance with this Agreement, this Agreement shall
remain in full force and effect for period of Twenty-four (24) months from the
Effective Date (the "Initial Term"). The Term shall be automatically extended
for additional one (1) year (an "Extended Term") if any Party doesn't express
his own intention of terminating this Agreement due to two (2) months before the
End Date of this Agreement.
 
 

Pollex, Inc.     Gameforyou, Inc.             graphic [sig1.jpg]      graphic
[sig2.jpg]            

  
 
 
 
 
 
 
 
 
 
2